Fourth Court of Appeals
                                San Antonio, Texas
                                     February 5, 2018

                                   No. 04-16-00508-CR

                                 Miguel AGUILAR, JR.,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 406th Judicial District Court, Webb County, Texas
                             Trial Court No. 2014CRS1753 D4
                        Honorable Oscar J. Hale, Jr., Judge Presiding


                                      ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Karen Angelini, Justice
              Marialyn Barnard, Justice
              Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Irene Rios, Justice

       The court has considered the appellant’s motion for en banc reconsideration, and the
motion is DENIED.



                                                   _________________________________
                                                   Rebeca C. Martinez, Justice




       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of February, 2018.
___________________________________
Keith E. Hottle
Clerk of Court